


Exhibit 10.1
PNM RESOURCES, INC.
2008 OFFICER INCENTIVE PLAN






INTRODUCTION
 
This document serves as a comprehensive source of information about the PNM
Resources, Inc. Officer Incentive Plan (the “Plan”), an annual cash-based
incentive plan.  This document describes the objectives and elements of the Plan
for the plan year 2008.  If you have questions that are not addressed by this
document, please direct them to the PNMR Services Company Compensation
Department.
 
 PLAN OBJECTIVES
 
The Plan is designed to motivate and reward Participants for benefiting our
customers and shareholders by achieving and exceeding business unit (workgroup)
goals and financial targets.
 
 EFFECTIVE DATES
 
The Plan is effective from January 1, 2008 through December 31, 2008 (the “Plan
Year”).  The Human Resources and Compensation Committee (the “Committee”) of the
PNM Resources, Inc. Board of Directors (the “Board”) reserves the right,
however, to adjust, amend or suspend the Plan at its discretion during the Plan
Year.
 
 ADMINISTRATION
 
·  
Plan Year Goals

 
Business Unit (workgroup) goals and individual goals will be established for
each Officer.  After considering the recommendations of management, the
Committee will approve the financial goals against which performance will be
measured for the Plan Year.
 
·  
Incentive Award Approvals and Payout Timing

 
Shortly after the end of the Plan Year, the Committee or the Board will, in its
sole discretion, determine the final performance results, which will be used to
calculate awards, if any.  The Board will also approve awards, if
applicable.  The payment of awards will be made between January 1, 2009 and
March 15, 2009.  Awards will be issued to Participants in the form of cash.
 
·  
Provisions for a Change in Control

 
Pursuant to the PNM Resources, Inc. Officer Retention Plan, if a Participant’s
employment is terminated during a “Protection Period” (as defined in the Officer
Retention Plan), the Participant may be entitled to a pro-rata award of the
Participant’s highest target incentive award under the Plan as in effect during
the Protection Period.  Unless otherwise stated, the target award is 50% of the
maximum award available under this Plan.  Please refer to the Officer Retention
Plan for additional information.
 
If a Participant’s employment is not terminated prior to the end of the Plan
Year in which a “Change in Control” occurs, the Participant shall receive an
award for that Plan Year determined in accordance with the provisions of this
Plan.  If the Plan is modified in any way as to change the amounts paid under
the Plan, the Participant shall receive, at a minimum, an award equal to 50% of
the maximum award available under this Plan for the Plan Year in which the
Change in Control occurs.  For purposes of this Plan, the term “Change in
Control” shall mean and refer to any “change in control event” within the
 
1

--------------------------------------------------------------------------------


meaning of Treas. Reg. § 1.409A-3(i)(5).  The payments due pursuant to this
paragraph shall be paid between January 1 and March 15 following the end of the
Plan Year in which the Change in Control occurs.
 
 ETHICS
 
The purpose of the Plan is to fairly reward performance achievement.  Any
Participant who manipulates or attempts to manipulate the Plan for personal gain
at the expense of customers, other employees or company objectives will be
subject to appropriate disciplinary action, up to and including termination of
employment, and will forfeit any bonus under the Plan.
 
 ELIGIBILITY
 
All officers of PNM Resources, Inc. and its affiliates are eligible to
participate in the Plan with the exception of the First Choice Power officers,
who will participate in the First Choice Power, L.P. Incentive Plan.  For
purposes of this Plan, “officer” means any employee of the company named by the
Board with the title of Chief Executive Officer, President, Executive Vice
President, Senior Vice President or Vice President and who is in salary grade
H18 or higher.
 
·  
Pro-Rata Awards for Partial Service Periods

 
Pro-rata awards for the number of months actively employed at each eligibility
level during the Plan Year will be paid to the following Participants at the
time awards are paid to all Participants:  (Note:  Any month in which a
Participant is actively on the payroll for at least one day will count as a full
month.)
 
-  
Participants who are newly hired during the Plan Year.

 
-  
Participants who are promoted, transferred or demoted during the Plan Year.

 
-  
Participants who are on leave of absence for any full months during the Plan
Year.

 
-  
Participants who are Impacted (as defined under the PNM Resources, Inc.
Non-Union Severance Pay Plan) or leave the company due to Retirement or
Disability (as defined under the PNM Resources, Inc. Long-Term Disability Plan)
during the Plan Year.  For purposes of the Plan, “Retirement” means termination
of employment with the company and all affiliates after the employee has
attained:  (1) age forty-five and twenty years of service; (2) age fifty-five
and ten years of service; (3) age 59½ and five years of service; or (4) any age
and thirty years of service.

 
-  
Participants who die during the Plan Year, in which case the award will be paid
to the spouse of a married Participant or the estate of an unmarried
Participant.

 
·  
Forfeiture of Awards

 
Any Participant who terminates employment on or before awards are distributed
for the Plan Year for any reason other than death, Impaction, Disability or
Retirement will not be eligible for payment of an award.  (Any Participant who
elects voluntary separation or retirement in lieu of termination for performance
or misconduct will not be eligible for payment of a Plan award.)
 
·  
Eligible Base for Incentive Purposes

 
The award payable under the Plan is calculated by multiplying the Participant’s
annual base rate of pay times the applicable award percentage set forth in the
table below under Award Determination, subject to further adjustment by the
Committee.  For the purpose of incentive award calculations, the Participant’s
annual base rate of pay effective December 31 of the Plan Year will be used
unless the
 
2

--------------------------------------------------------------------------------


Participant has been demoted during the Plan Year.  In this event, the
Participant’s annual base rate of pay may be pro-rated based on the period of
time worked at each level.
 
 AWARD DETERMINATION
 
For 2008, Plan awards will be based on a combination of Business Unit
(workgroup), corporate (financial) and individual performance.  A baseline award
will be calculated for each eligible Participant using a formula based on
Business Unit (workgroup) and financial performance, which can then be modified
up or down based on individual performance at the Committee’s discretion.
 
·  
Performance Thresholds

 
Business Unit /Individual Goal Set performance that meets or exceeds the
threshold performance level will be eligible for a Plan award.


·  
Performance Award Opportunity

 
Award Eligibility Level
Business Unit / Individual Goal Set
Threshold*
Stretch*
Optimal*
Chairman, President, and CEO
16.0%
28.0%
40.0%
       
President, Utilities
9.6%
16.8%
24.0%
EVP, Chief Financial Officer
9.6%
16.8%
24.0%
SVP, Chief Administrative Officer
8.0%
14.0%
20.0%
All Other Senior Vice-Presidents
6.4%
11.2%
16.0%
       
VP, Corporate Controller
VP, Treasurer
VP, Power Production
VP, CIO
VP, People Services
5.6%
9.8%
14.0%
All Other Vice-Presidents
4.0%
7.0%
10.0%



·  
Corporate Financial Performance Award Opportunity

 
For the 2008 Plan Year, the Committee has the discretion to increase the amount
of the incentive award pool if financial performance exceeds threshold
projections.  When the Committee calculates the actual 2008 financial
performance to determine if threshold has been met, the financial performance
will be adjusted to eliminate the effect of recent rate relief in New Mexico.
 
·  
Individual Performance Award Opportunity

 
For the 2008 Plan Year, the Committee has the discretion to adjust individual
awards up or down based on individual performance.  Participants may be eligible
for an Individual Performance Award even if his/her Business Unit/Individual
Goal Set does not achieve the threshold target.
 
·  
Award Calculation

 
1.  
Individual Officer Goal Set / Business Unit performance that meets or exceeds
the threshold target will be eligible for a Plan award.  The amount of each
Officer’s award is determined by the Officer’s award eligibility level and the
level of Individual Goal performance met by him/her as determined in accordance
with the “Individual Goal Set” table above.

 
3

--------------------------------------------------------------------------------



 
2.  
At the Committee’s discretion, the incentive award pool may be increased if
company financial performance meets or exceeds the threshold target projections.



3.  
At the Committee’s discretion, each individual award resulting from steps 1 and
2 may be adjusted up or down based on individual performance



Award Example:  Assume a Vice President (all Other) with Individual Goal Set
results at the Stretch performance level.  At the Vice-President (all Other)
eligibility level, the VP would receive an award of 7.0% of annual salary.
Assuming the Participant’s annual base salary at year-end is $185,000 the award
would be $12,950, which is calculated as follows:
 
Step 1:  Individual Goal Set results = 7.0%
 
Step 2:  $185,000 (base salary) x 7.0% = $12,950
 
This award can then be modified up of down by the Committee based on the
assessment of the individual performance.
 
NONTRANSFERABLE


No award may be assigned or transferred by a Participant other than by will or
the laws of descent and distribution.


WITHHOLDING


PNM Resources, Inc. and its affiliates (“PNM Resources”) have the authority and
the right to deduct or withhold, or require a Participant to remit to PNM
Resources, an amount sufficient to satisfy Federal, state, and local and foreign
taxes (including the Participant’s FICA obligation) required by law to be
withheld with respect to any taxable event arising as a result of this
Plan.  Any potential payment to the Participant under the terms of this Plan is
also subject to withholdings and deductions by PNM Resources, and the
Participant hereby authorizes PNM Resources to apply such withholdings and
deductions to liquidate and reduce any outstanding debt or unpaid sums owed by
the Participant to PNM Resources or its successor.


NO RIGHTS OF OWNERSHIP


While the Plan is intended to provide Participants with the opportunity to share
in the success of PNM Resources, Inc. and its affiliates, the Plan is merely a
bonus plan and does not give any Participant any of the rights of ownership of
PNM Resources or provide any security interest in any assets of PNM Resources or
any of its affiliates.


CONTINUATION OF EMPLOYMENT


This Plan shall not be construed to confer upon any Participant any right to
continue in the employment of PNM Resources and shall not limit the right of PNM
Resources at its sole discretion, to terminate the employment of a Participant
at any time.


Approved by:


/s/ Alice A. Cobb
Alice A. Cobb, SVP and Chief Administrative Officer


December 16, 2008
Date



                                                                     
 
4

--------------------------------------------------------------------------------

 
